
      
        DEPARTMENT OF HOMELAND SECURITY
        Federal Emergency Management Agency
        44 CFR Part 67
        [Docket ID FEMA-2013-0002; Internal Agency Docket No. FEMA-B-1196]
        Proposed Flood Elevation Determinations for Lake County, Illinois, and Incorporated Areas
        
          AGENCY:
          Federal Emergency Management Agency, DHS.
        
        
          ACTION:
          Proposed rule; withdrawal.
        
        
          SUMMARY:
          The Federal Emergency Management Agency (FEMA) is withdrawing its proposed rule concerning proposed flood elevation determinations for Lake County, Illinois, and Incorporated Areas
        
        
          DATES:
          This withdrawal is effective on May 21, 2013.
        
        
          ADDRESSES:

          You may submit comments, identified by Docket No. FEMA-B-1196, to Luis Rodriguez, Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street SW., Washington, DC 20472, (202) 646-4064, or (email) Luis.Rodriguez3@fema.dhs.gov.
          
        
        
          FOR FURTHER INFORMATION CONTACT:

          Luis Rodriguez, Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street SW., Washington, DC 20472, (202) 646-4064, or (email) Luis.Rodriguez3@fema.dhs.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        On July 5, 2011, FEMA published a proposed rulemaking at 76 FR 39063, proposing flood elevation determinations along one or more flooding sources in Lake County, Illinois. Because FEMA has issued a Revised Preliminary Flood Insurance Rate Map, and a Flood Insurance Study report, featuring no new flood hazard analysis and unchanged base flood elevations, the proposed rulemaking is being withdrawn.
        
          Authority: 
          42 U.S.C. 4104; 44 CFR 67.4.
        
        
          Roy E. Wright,
          Deputy Associate Administrator for Mitigation, Department of Homeland Security, Federal Emergency Management Agency.
        
      
      [FR Doc. 2013-12011 Filed 5-20-13; 8:45 am]
      BILLING CODE 9110-12-P
    
  